NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 12, 2021*
                               Decided March 15, 2021

                                        Before

                        WILLIAM J. BAUER, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 20-2484

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Indiana,
                                                   South Bend Division.

      v.                                           No. 3:18cr136 RLM

KEVIN CLINTON,                                     Robert L. Miller, Jr.
     Defendant-Appellant.                          Judge.


                                      ORDER

       Kevin Clinton, a federal inmate in his 60s, moved for compassionate release
based on his susceptibility to complications if he contracted COVID-19. The district
court denied the motion. Because the court reasonably concluded that Clinton had not
demonstrated extraordinary and compelling reasons to justify early release, we affirm.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2484                                                                          Page 2

       A jury found Clinton guilty of four counts of mail fraud, 18 U.S.C. § 1341, after
he created a sham business to steal over two million dollars from his employer. In
October 2019, the district court sentenced him to 71 months in prison.

       In June 2020, after exhausting his administrative remedies, Clinton moved for
compassionate release under 18 U.S.C. § 3582(c)(1)(A). He argued that his age (63) and
health conditions increased his risk of contracting a severe case of COVID-19. He had a
“large benign mass removed from the left side of his face,” and he provided a letter
from his physician stating that he was “at high risk for morbidity” from the virus
because of elevated blood pressure and a history of bronchitis and tobacco use. The
conditions at the United States Penitentiary in Thomson, Illinois, Clinton added,
magnified his risk: Testing for the virus was rare, correctional officers refused to wear
face masks, the prison did not provide inmates with cleaning supplies or effective soap,
and maintaining social distance was impossible in the “incubator type of environment.”

       The district court denied the motion. It explained that Clinton’s age did not place
him in the highest-risk age group according to the Centers for Disease Control and
Prevention. Nor did the CDC advise that Clinton’s medical conditions increase a
person’s risk of COVID-19 complications (and his doctor did not explain the connection,
either). Plus, Clinton’s (fairly recent) presentence investigation report and his prison
medical records reflected that he was in “reasonably good health.” And although the
Bureau of Prisons “struggled in its fight against COVID-19,” this general concern was
not unique to Clinton, and his prison reported no active cases at the time. The court also
considered Clinton’s good behavior in prison, his stable reentry plan, and the
nonviolent nature of his offense. But it was not convinced that Clinton, who had served
only a few months of a “well-earned” 71-month sentence, had been rehabilitated.

        On appeal, Clinton argues that the district court did not afford enough weight to
his increased vulnerability to COVID-19 based on his age and health conditions and
that it downplayed the seriousness of the prison’s failure to take action to prevent an
outbreak of the virus. We review the court’s ruling for an abuse of discretion. See United
States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a district court, after considering the § 3553(a)
sentencing factors, has the discretion to reduce a defendant’s prison term for
“extraordinary and compelling reasons” and if it would be consistent with any
applicable policy statement of the Sentencing Commission. Although there has been no
“applicable” statement since the First Step Act expanded the compassionate-release
No. 20-2484                                                                           Page 3

statute, the formerly controlling statement, U.S.S.G. § 1B1.13, may continue to inform
the district court’s discretion. United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020).

        Here, the district court did not abuse its discretion in denying Clinton’s motion.
First, the court properly considered the 18 U.S.C. § 3553(a) sentencing factors. The court
recognized that Clinton committed a nonviolent offense, id. § 3553(a)(1), and posed a
low risk of recidivism, id. § 3553(a)(2)(B), (C), but highlighted that Clinton had just
begun to serve his 71-month sentence, id. § 3553(a)(2)(A). Second, with reference to
§ 1B1.13, the court explained that Clinton’s medical history and his prison’s COVID-19
protocol were not “extraordinary and compelling” reasons to warrant his early release.
CDC guidance did not suggest that Clinton was “high risk”—Clinton offered no
support for this premise, either—and his PSR and prison records reported that he was
generally healthy. And the court reasonably declined to grant relief based on Clinton’s
doubt that the Bureau of Prisons could manage the spread of the virus, a generalized
concern that could be raised by “every prisoner in America” and was not unique to
Clinton’s prison at the time (where no active cases were present).

        Clinton also cites two new pieces of evidence—test results showing elevated
blood pressure and a doctor’s letter suggesting a protein deficiency in his blood. We
cannot consider this new information for the first time on appeal. See United States v.
McDonald, 981 F.3d 579, 581 (7th Cir. 2020). In any case, the district court mentioned his
high blood pressure, and Clinton does not connect protein deficiency with an increased
risk of COVID-19 complications (nor does the CDC guidance in his appendix).

       Clinton also offers updated data showing an increased number of active cases at
Thomson. But the conditions there are no longer relevant; he has since informed us in a
post-briefing letter that he was moved to the Federal Correctional Institution in Milan,
Michigan, and that he already contracted COVID-19. With so much having changed
since Clinton first moved for release—both his location and his medical status—we
understand his desire to provide current information. But only the district courts are
empowered to address compassionate-release requests in the first instance. We can do
no more than review the district court’s ruling based on the information it had at the
time. United States v. Howell, 958 F.3d 589, 595 (7th Cir. 2020).

                                                                                 AFFIRMED